ORDER
PER CURIAM.
Cynthia Lay (Lay) appeals the final award of the Labor and Industrial Relations Commission (Commission) affirming the award of the Administrative Law Judge (ALJ) finding that Lay’s carpal tunnel syndrome was not causally related to her employment at Angeles Nursery Toys (Angeles) and denying Lay workers’ compensation benefits. On appeal, Lay argues the Commission erred in denying her employee benefits and treatment, in finding there was no carpal tunnel syndrome causally related to her work at Angeles, and in finding that she did not suffer an occupational disease or accident as a result of performing her duties at Angeles. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).